DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS, amendment, and request for RCE, all filed 08/17/2022.
	
Claims 1, 4-7, 10, 12-21, 33-38 are pending.

Claims 6-7, 12-20, 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/13/2020.

Claims 1, 4, 5, 10 and 21 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 0129947 (EP ‘947, of record), the article by Crabbe et al. (“Long-acting contraceptive agents: Design of the who chemical synthesis programme”, IDS filed 01/10/2019), optionally the article by Hajikazemi et al. (“Reason for discontinuation of depot medroxyprogesterone acetate”, of record), the article by Reddy et al. (“Principles of drug release in various dosage forms”, currently provided), Schulze et al. (US 4,794,119, of record), the article by Wu et al. (Long-acting injectable hormonal dosage forms”, IDS filed 01/10/2019), optionally the article by Gao et al. (“Controlled release of contraceptive steroid from biodegradable and injectable gel formulations: In vitro evaluation”, currently provided),  Dudley et al. (US 2008/0317844, of record), and Glass et al. (US 3,919,411, of record). 

Applicant Claims 
Claim 1 is directed to an injectable composition of Levonorgestrel Butanoate (LB) wherein the composition is a sterile aqueous suspension comprising LB particles with a median (D50) particle size in the range of 13 - 50 µm, and wherein the composition comprises polysorbate 80 and sorbitan monopalmitate. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
EP ‘947 teaches composition based on levonorgestrel esters that is effective as long-term contraceptive agent. Levonorgestrel esters includes small group of esters including levonorgestrel butanoate (LB). The esters are formulated in an aqueous medium in the form of microcrystalline suspension of particle size in the range of 3-10 µm expressed as the 50% cumulative oversize in the Coulter distribution curve, i.e. D50. The human dosage contains from 1-50 mg of the ester (abstract; page 3, lines 11-17; page 4, lines 6-15). The composition is injectable (page 1, lines 1-5). Longer term effectiveness is achieved from levonorgestrel ester with doses smaller than normal doses of depot medroxyprogesterone acetate (DMPA) (page 3, lines 18-19). Measurable levels of levonorgestrel esters are still detectable in the circulation longer than 100 days after injection (page 5, lines 15-17). The reference teaches aqueous microcrystalline suspension of levonorgestrel ester comprising 0.2 % polysorbate-80 (page 9, lines10-13). The injections can be given at intervals from 2 to 6 months when used in amount of 20-50 mg/ml (page 6, lines 4-6). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While EP ‘947 teaches long term delivery of the steroid including LB and suggests particles of the steroid, the reference however, does not exemplify LB and does not explicitly teach the claimed particle size of steroid drug between 13-50 µm as claimed by claim 1. EP ‘947 does not explicitly teach sorbitan monopalmitate as claimed by claim 1.
	Crabbe teaches LB proved to be particularly long-acting injectable when administered as microcrystalline suspension (see the provided abstract).
Hajikazemi teaches that depot MPA shows undesirable side effects such as amenorrhea, bleeding bone pain. Therefore, WHO reported that the US National Institute for Mother and Child Health and Human Development identified LB for further development as better alternative to the existing monthly injectable DMPA (see the entire document, and the discussion in particular). 
Reddy teaches suspensions having larger particles have slower dissolution rates and provide sustained drug release and prolonged action. Excipients such as surfactants may reduce aggregation and increase absorption rates (see the entire document, and in particular page 428, first full paragraph).
Schulze teaches aqueous crystalline suspension of steroids esters. The reference teaches composition comprises 40-90% of the crystals has particle size between 15-60 µm, 20-60% has particle size of 30-100 µm, and up to 30% has particle size between 15-60 µm. The composition provides depot effect of the steroid. One-time intramuscular injection of 30-75 mg of steroid achieves the desired uniform plasma level that ensures effective contraception. The concentration of steroid in the aqueous suspension is in the range of 10-200 mg/ml. The steroid includes levonorgestrel ester (abstract; col.2, lines 9-38; col.3, lines 10-16; col.4, lines 18-24, 41-45, 54-56; claims). 
Wu teaches long acting injectable hormonal dosage forms including drug microcrystal suspensions for long term contraception for more than 3 month. Example of the drugs include LB and the suspension comprises polysorbate 80. The reference teaches microspheres containing the drug having the size of 20-90 µm yield efficiency of injection (see entire document, and in particular abstract; page 2181, 2186; figure 2, tables II and III).  
Gao teaches formulation comprising levonorgestrel particles having particle sizes ranging from 5-77 µm suitable for injection (see entire document, and in particular table III).
Dudley teaches composition suitable for injection comprising hormone including LB. The composition provides controlled release of the drug obtained by including acceptable hydrophilic surfactant and hydrophobic surfactant in the composition. Example of hydrophilic surfactant is polysorbate-80, and example of the hydrophobic surfactant is sorbitan ester of fatty acid (abstract; ¶¶ 0032, 0063, 0071, 0079, 0085-0086).
Glass teaches non-toxic stable injectable composition for administering medicine comprising mixture of surfactants including sorbitan monopalmitate and Tween-80 (which is polysorbate-80 or polyoxyethylene sorbitan monooleate) (abstract; col.5, lines 65-68; col.8, lines 17-28; claim 11).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide injectable long-term contraceptive hormones, including LB, in aqueous formulation comprising crystalline drug suspension as taught by EP ‘947 that comprises polysorbate-80, and particularly use particles of LB taught by Crabbe or Hajikazemi. One would have been motivated to use LB because Crabbe teaches LB proved to be particularly long-acting injectable when administered as microcrystalline suspension, and because Hajikazemi teaches that depot MPA shows undesirable side effects such as amenorrhea, bleeding bone pain, and therefore, WHO reported that the US National Institute for Mother and Child Health and Human Development identified LB for further development as better alternative to the existing monthly injectable DMPA. One would reasonable expect formulating injectable aqueous formulation comprising crystalline LB suspension and polysorbate-80 that is proved to be long acting contraceptive hormone.
Further, it would have been obvious to one having ordinary skill in the art to increase the particle size of LB crystals taught by the combination of EP ‘947 and Crabbe, and optionally Hajikazemi, as taught by Reddy because both EP ‘947 and Crabbe desired to have long acting LB and because Reddy teaches that suspensions having larger particles have slower dissolution rates and provide sustained drug release and prolonged action, and when combined with surfactant, aggregation decreases.
One having ordinary skill in the art before the effective filing date of the present invention would have delivered injectable aqueous formulation comprising crystalline LB suspension and polysorbate-80 as taught by the combination of EP ‘947, Crabbe, optionally Hajikazemi, and Reddy and increase the particle size of the crystal of EP ‘947 to between 15 and 60 µm as taught by Schulze. One would have been motivated to do so because Schulze teaches that formulation comprising levonorgestrel esters of that size achieves the desired uniform plasma level that ensures effective contraception. One would reasonably expect formulating injectable depot formulation comprising LB particle having size between 15-60 µm and polysorbate-80, wherein the composition achieves the desired uniform plasma level that ensures effective contraception.
One having ordinary skill in the art would have increased the particle size of LB taught by the combination of EP ‘947, Crabbe, Hajikazemi, Reddy and Schulze to between 20-90 µ as taught by Wu or between 5  and 77 µm as taught by Gao because both references teach suitability of such particles sized hormones for injection.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to further add sorbitan fatty acid ester taught by Dudley to the composition taught by combination of EP ‘947, Crabbe or Hajikazemi, Reddy, Schulze, Wu or Gao comprising LB and Polysorbate-80. One would have been motivated to do so because Dudley teaches that the combination of Polysorbate-80 as hydrophilic surfactant with sorbitan fatty acid ester as hydrophobic surfactant provides controlled release of active agents such as hormones, e.g. LB. One would reasonably expect formulating controlled release composition comprising LB, polysorbate-80 and sorbitan fatty acid ester.
Additionally, one having ordinary skill in the art would have been motivated to use sorbitan monopalmitate taught by Glass as a sorbitan fatty acid ester taught by the combination of EP 947, Crabbe or Hajikazemi, Reddy, Schulze, Wu or Gao, and Dudley because Glass teaches suitability of sorbitan monopalmitate in a non-toxic, stable injectable composition, and its suitability to be combined with polysorbate-80.
Regarding the limitation of claim 1 that the formulation is sterile, it is obvious to sterilize any injectable formulation as a routine precaution against infection at the site of injection and systemically causing septicemia. 
Regarding the particle sizes claimed by claim 1 with D50 in the range of 13-50 µm, Schulze teaches more than 50%, i.e. D50, have size between 15-60 µm, Wu teaches 20-90 µm and Gao teaches 5-77 µm that overlap with the claimed sizes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding polysorbate-80 and sorbitan monopalmitate claimed by claim 1, the combination of the cited references teaches combination of polysorbate 80 and sorbitan monopalmitate to deliver LB and to provide stable composition.
Regarding the concentration of LB of 1-50 mg/ml as claimed by claim 4, EP ‘947 teaches 20-50 mg/ml that falls within the claimed concentration and Schulze teaches 10-60 mg/ml that overlaps with the claimed concentration. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 5 that the duration of progestational action is at least 4-month, EP ‘947 teaches that the injections can be given at intervals from two to six months, and teaches levonorgestrel in the circulation for more than 100 days, these teaching implies duration of progestational action more than 100 days since patient can remain for 6 month between injections. Further, one having ordinary skill in the art would have adjusted the amount of the levonorgestrel butanoate and manipulate the used additives and excipients to achieve the desired release from the formulation for the desired time of action. Further Reddy teaches larger particles provide longer delivery duration. Therefore, the combination of the cited references teaches suggests the claimed invention.
Regarding the amount of the polysorbate-80 of 0.05-2% as claimed by claim 10, EP ‘947 teaches 0.2% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 21 that the particles are not aggregated, none of the references teaches aggregation of the particles and all the reference teaches injectable composition that implies no aggregation. Glass teaches stability of the injectable composition comprising polysorbate-80 and sorbitan monopalmitate as applicants claiming and expected to provide the properties applicants achieved, e.g. no aggregation. Further, the cited references teach the instantly claimed formulation and it is expected to have the same property, e.g. none-aggregation, since materials and their properties are inseparable. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 U.S.C. § 103
Applicants disagree with the Examiner on the merits of the alleged prima facie case of obviousness established, which has been refuted in Applicant’s prior responses, Applicants bring to the Examiner’s attention that the presently claimed injectable formulations address a long-felt need for the development of stable LB injectable formulations, of which many attempts have been made for decades before the present invention, but which failed to meet the dual requirements of a shelf-stable formulation which still suppressed ovulation for six months as found in the formulations presently claimed.

In response to this argument, applicant’s attention is directed to the scope of the  the present claims that are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. Motivation to combine the references exists, even if different from what applicants had done, and reasonable expectation to achieve the present composition has presented. Regarding the argument that the claimed subject matter solved a problem that was long standing in the art, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shelf stability which still suppressed ovulation for six months) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In any event, self-stability is an expected property from the formulation of the prior art in combination that is substantially identical to the claimed formulation. EP ‘947 teaches delivery for 6 month, and this period of delivery is an evidence of stability of the composition. Further, Reddy teaches larger particle size will provide longer duration of activity of a drug, and teaches surfactants will prevent aggregation of the particles leading to the sustained release. The teaching of Reddy would have suggested to one having ordinary skill in the art to increase the particle size of EP ‘947. The references do not have to identify the problem identified by applicants or to be combined for the same purpose as applicants may have done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The cited references are in the same field of endeavor and seek to solve the same problems as the instant application and claims, injectable composition comprising LB, and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966). Further, the examiner recognizes that references cannot be arbitrarily combined that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references, In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated.

Applicants argue that as outlined in the Background section of the Specification, there has long been interest in developing long-acting progestin-only injectable contraceptives that do not require daily dosing like oral contraceptives. Two injectable progestins are currently available as long-acting contraceptive agents: depot medroxyprogesterone acetate (DMPA) and norethindrone enanthate (NET-EN), both of which are given every one to three months. Injectable contraceptives are especially popular in sub-Saharan Africa for this reason. However, their discontinuation rates are still high due to missed follow-up appointments; the effective time frame of the current injectables requires women to return to their providers four to twelve times per year. Thus, a longer-acting injectable may help address the compliance issues seen with presently available injectable contraceptive formulations by decreasing the frequency of appointments needed.

In response to this argument, it is argued that the combination of the cited references teaches the instantly claimed injectable composition comprising LB having the claimed particle size, and any property applicants achieved would have been expected from the prior art, absence evidence to the contrary. The cited references in combination teach injectable composition comprising LB that deliver LB for sex month. This teaching would lead to less frequency to visit the doctor office, as applicants had done.    

Applicants argue that LB was deemed especially attractive for the development of a long-acting injectable contraceptive, as it was found to suppress ovulation in women for 5-6 months when injected as a single dose (see Garza-Flores, J. et al. Long-Acting Hormonal Contraceptives for Women. J Steroid Biochem Molec Biol 1991; 40: 697-704). There had been interest since the early 1980s (as described in EP ‘947 cited in the present Office Action) in the development of levonorgestrel esters, and LB in particular, for injectable contraceptives for this reason (see Long-Acting Contraceptive Agents: Design of the WHO Chemical Synthesis Programme. Steroids. 1983 Mar; 41(3):243-53). However, injectable formulations of LB have not expanded out of clinical development into an approved product due to issues with these earlier formulations, which were found to aggregate over time, resulting in loss of product stability and reproducibility across the clinical batches. As described in a 1998 report from the World Health Organization, “Stability studies of LNg-B... shows good chemical stability of the compound. However, they also revealed that, with prolonged storage, crystal particles tended to aggregate, to deposit out, and adhere to the ampoule glass, making the preparation difficult to re-suspend and administer in a reliable manner. Thus, since 1996, work has focused on the investigation and resolution of this issue.” (see World Health Organization, Special Programme of Research, Development and Research Training in Human Reproduction: Annual Technical Report 1998. Geneva, WHO, 1999, pp. 93; emphasis added). These issues remained by the early 2000s when “extensive re- evaluation of the physical and chemical properties was performed”; however, the “results were unsatisfactory and new formulations using several different sizes [were] being evaluated.” (see Benagiano G. et al. The Special Program of Research in Human Reproduction: Forty Years of Activities to Achieve Reproductive Health for All. Gynecol Obstet Invest 2012; 74, p. 199, emphasis added).

In response to this argument, the cited reference clearly addressed the problem of injectable LB and its extended release formulation. Reddy teaches suspensions having larger particles have slower dissolution rates and provide sustained drug release and prolonged action, and teaches surfactants may reduce aggregation and increase absorption rates. This would have suggested to one skilled in the art to deliver LB at large particle sizes in composition comprising surfactants, e.g. polysorbate and sorbitan, as applicants had done. The combination of the cited references suggested the instantly claimed composition that does not aggregate due to large particle sized. Further the claimed particles size of LB were known before the effective filing date of the present invention to be injected. The Supreme Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396.

Applicants argue that a paper published in 2016, just shortly after the priority date of the present Application, identifies some of the issues still faced in the development of LB injectable formulations until that time (see Edelman, A B et al. Levonorgestrel butanoate intramuscular injection does not reliably suppress ovulation for 90 days in obese and normal-BMI women: a pilot study. Contraception 2017, 95(1):55-58). While the formulations described in Edelman identify the combination of polysorbate-80 and sorbitan palmitate as critical for obtaining the desired shelf stability and resuspendibility, they still maintained a median particle size within the range of earlier formulations as described in EP ‘947. These formulations still did not achieve the desired length for estrus suppression, leading to a return to ovulation in under 90 days rather than the six months as reported for the original LB formulations.

In response to this argument, it is noted that applicants are not claiming 6-month delivery. It is further argued that all the elements of the claimed composition are taught by combination of the cited references. Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention. If the formulation taught by Edelman identifies the combination of polysorbate-80 and sorbitan palmitate as critical for obtaining the desired shelf stability and resuspendibility, while they still maintained a median particle size within the range as described in EP ‘947, then the question is what causes the particle sizes of the present invention to be more than EP ‘947. It should be something else other than the combination of polysorbate-80 and sorbitan palmitate that causes the larger particles that is not claimed. 

Applicants argue that while LB formulations were initially identified as potentially promising for use in long-term injectable contraceptives due to their more prolonged period of action, there was an apparent problem recognized early in the art with the stability of the original formulations used (such as those described in EP ‘947). This problem existed in the art for a long time without a solution, as exemplified by the several references cited which outline this problem and the numerous unsuccessful attempts to solve the same, spanning over several decades right up until the priority date of the present Application. Applicant has found that the claimed formulations of LB, which have the presently claimed median particle size range of 13-50 um and contain both polysorbate 80 and sorbitan monopalmitate, can achieve the desired stability properties while still maintaining the contraception period initially identified with LB formulations. As can be apparent from the initially identified issues with the original formulations (which comprised LB particles in a smaller median particle size range of 3-10 um and contained only polysorbate 80) as well as those identified in Edelman et al. (which comprised both polysorbate 80 and _ sorbitan monopalmitate but had particles still of within the original median size range), the particularly claimed median particle size range and the presence of both polysorbate 80 and sorbitan monopalmitate are all critical for achieving the desired balance of shelf stability and resuspendibility with the desired period for contraception.

In response to this argument, the arguments above are reiterated here that all the elements of the claimed composition are taught by combination of the cited references, and any property applicants achieved is expected from the prior art combination, absent evidence to the contrary. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. See MPEP 2141, section III.
The examiner does not have to combine the references for the same reasons as applicants would had done. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court.
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Finally, the examiner believes that a prima facie case of obviousness has been established. A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./